TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN



NO. 03-02-00178-CV


Ida Council, Appellant

v.

Ateyeh Jbeily, Appellee




FROM THE COUNTY COURT AT LAW NO. 1, TRAVIS COUNTY
NO. 261,490, HONORABLE J. DAVID PHILLIPS, JUDGE PRESIDING





	Appellant Ida Council filed a notice of appeal in the trial court in an attempt to perfect
her appeal in an eviction action to this Court; however, she failed to pay the required fee or file an
affidavit of indigence.  See Tex. R. App. P. 20.1(c)(1) ("an appellant must file the affidavit of
indigence in the trial court with or before the notice of appeal) (emphasis added).  An appellate court
may grant an extension of time to file the affidavit "if, within 15 days after the deadline for filing the
affidavit, the party files in the appellate court a motion . . . ."  The trial court rendered its judgment
March 5, 2002.  Accordingly, the notice of appeal was due March 25, 2002.  See Tex. R. App. P.
26.1(b).  On April 11, appellant filed a motion to extend time to file her affidavit of indigence;
however, this exceeds the 15 day period prescribed by rule 20.1(c)(1).   As a result, this Court is
without jurisdiction to rule on her motion.  Accordingly, we dismiss the motion.



	Furthermore, because appellant has not paid the fee due or timely filed an affidavit
of indigence, we dismiss her appeal.  See Tex. R. App. P. 42.3.


  
					Mack Kidd, Justice
Before Justices Kidd, Patterson and Puryear
Dismissed
Filed:   May 23, 2002
Do Not Publish